950 So.2d 542 (2007)
Naser Yousef GHNEIM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3631.
District Court of Appeal of Florida, Fourth District.
March 21, 2007.
Debra Kay Cohen, North Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Naser Yousef Ghneim seeks review of an order that summarily denied his rule 3.850 motion through which he sought to *543 withdraw his plea as involuntary. Ghneim's claim centers on his allegation that he was not advised that the 1997 plea may subject him to deportation. See Fla. R.Crim. P. 3.172(c)(8). Considering the Florida Supreme Court's most recent pronouncement in State v. Green, 944 So.2d 208 (Fla.2006), associated with the timeliness of the motion, and the threshold allegations necessary to support the claim, this case is reversed and remanded to the trial court for an evidentiary hearing. See also Gaston v. State, 32 Fla. L. Weekly S78, 950 So.2d 397, 2007 WL 416088 (Fla. Feb. 8, 2007).
KLEIN, SHAHOOD and MAY, JJ., concur.